Citation Nr: 0102367	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for drug 
induced thrombocytopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO granted entitlement to 
compensation benefits for drug induced thrombocytopenia 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).

In March 1997 the RO granted entitlement to a permanent and 
total disability for pension purposes effective from October 
31, 1996.  In a March 1997 statement the veteran advised that 
he was satisfied with the foregoing grant and no longer 
wished to continue his appeal with respect to pension 
benefits.

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In March 1999 the RO affirmed the determination previously 
entered, and held that degenerative joint disease and 
diabetes were not secondary to the service-connected drug 
induced thrombocytopenia.  A notice of disagreement was not 
filed with respect to the foregoing determination, and the 
claim of secondary service connection is not considered part 
of the current appellate review.

In August 1999 the RO affirmed the denial of entitlement to 
an initial compensable evaluation for drug induced 
thrombocytopenia.

In June 2000 the RO denied entitlement to special monthly 
pension by reason of being in need of the aid and attendance 
of another person or on account of being housebound.  A 
notice of disagreement with the foregoing determination has 
not been received, and such claim is not considered to be 
part of the current appellate review.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 104-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
would be required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this particular case, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-96 (published at 57 Fed. Reg. 
49,747 (1992).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.

In the veteran's case at hand, irrespective of the new law, 
the Board is not satisfied that all facts have been properly 
developed, nor that his due process rights have been 
protected.  Accordingly, further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (2000).

In the September 1997 remand of the case to the RO the Board 
expressly requested that the veteran be afforded a medical 
examination by a hematologist to ascertain any residuals of 
drug induced thrombocytopenia.  In February 1999 a local VA 
physician expressed the opinion that there was no need for an 
examination because there was no evidence of residuals of 
drug induced thrombocytopenia.  Nonetheless, in compliance 
with the Board remand directive, the RO scheduled the veteran 
for an examination.  However, the veteran did not report for 
the examination and subsequently expressed his desire to 
report for a VA examination.  In its subsequent supplemental 
statement of the case, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.655 (2000), referable to failure 
without good cause shown to report for VA examinations.  It 
is also clear that the veteran has changed his residence 
during the course of the current appeal and on occasion his 
whereabouts have not been known.

Of particular importance is the fact that subsequent to the 
most recent supplemental statement of the case on file there 
has been associated with the record additional VA medical 
records including blood platelet laboratory studies.  These 
laboratory studies have been referred to by a local VA 
examiner to support his opinion that drug induced 
thrombocytopenia is no longer shown by the evidence of 
record, as noted in a November 1999 report of a Decision 
Review Officer Conference.  It was even recorded that the 
veteran might withdraw his appeal.

A supplemental statement of the case, so identified, will be 
furnished to the appellant when additional pertinent evidence 
is received after the most recent supplemental statement of 
the case has been issued.  38 C.F.R. § 19.31 (2000).

As can readily be seen, the Board is unable to render a 
decision at this time because of the multiple complicating 
factors discussed above.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991;  38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the claim of 
entitlement to an initial compensable evaluation for the 
service-connected drug induced thrombocytopenia pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his drug 
induced thrombocytopenia.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special medical examination of the 
veteran by a hematologist or other 
appropriate available specialist for the 
purpose of ascertaining the current 
nature, extent of severity, and 
residuals, if any, of the service-
connected drug induced thrombocytopenia.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  Any 
opinions expressed by the examiner as to 
the nature, extent of severity, and 
residuals, if any, of drug induced 
thrombocytopenia must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development and actions 
have been completed.  In particular, the 
RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
drug induced thrombocytopenia.  

The RO should document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2000), and Fenderson v. 
West, 12 Vet. App. 119 (1999) (referable 
to assignment of "staged" ratings in 
appeals of initial ratings following an 
award of service connection for a 
disability).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters of 00-87 (November 17, 2000), 00-
92 (December 13, 2000), 01-02 (January 9, 
2001) as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all pertinent evidence associated 
with the claims file since the last supplemental statement of 
the case was issued, and all relevant actions taken on the 
claim for the benefit at issue, to include a summary of the 
evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO;  however, the veteran is again hereby notified that 
failure to report for a VA examination without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


